REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment and remarks filed June 25, 2021, are responsive to the office action mailed March 25, 2021.  Claims 1-20 were previously pending and claims 1, 6-8, 10, 12-15, and 19-20, have been amended.  No claims have been cancelled and there are no new claims.  Claims 1-20 are therefore currently pending and are allowed.
Pertaining to rejection under 35 USC § 101 in the previous office action
Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  The amendment has overcome this ground of rejection.
Pertaining to rejection under 35 USC § 103 in the previous office action
Claims 1-20 were rejected under 35 U.S.C. 103 as being unpatentable over Kurnit et al.  (Paper No. 20201009; Patent No. US 10,521,851 B2) in view of Nguyen et al. (Paper No. 20201009; Patent No. US 8,275,672 B1) and further in view of KETCHEL, III et al. (Paper No. 20210315; Pub. No. US 2016/0253731 A1).  The amendment has overcome this ground of rejection.
Response to Arguments
Pertaining to rejection under 35 USC § 101 in the previous office action
Applicant’s arguments, see remarks filed June 25, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101, because the claimed invention was directed to an abstract idea without significantly more, have been fully considered and are persuasive.  The rejection of claims 1-20 has been overcome.
	The claims are now directed to inter alia
“a captured event-based primary purchase transaction made by a user with a primary merchant via a digital wallet application executing on a client device of the user, wherein the primary purchase transaction data identifies an event, and wherein the ES computing device is in data communication with the digital wallet application executing on the client device; determining, from a database subsequent to capture of the event-based primary purchase transaction, categories of ancillary goods or services usable in conjunction with the event identified in the primary purchase transaction data; determining, from the database subsequent to capture of the event-based primary purchase transaction, one or more secondary merchants that offer the categories of ancillary goods or services; transmitting, to the one or more secondary merchants, at least one notification requesting availability data for the ancillary goods or services offered by the one or more secondary merchants; receiving, from the one or more secondary merchants, the availability data for the ancillary goods or services offered by the one or more secondary merchants; transmitting, to the digital wallet application executing on the client device to display to the user, one or more secondary purchase options for the ancillary goods or services based on the availability data received from the one or more secondary merchants; receiving, from the Claim 8.

This arrangement of additional elements and their combined functions enables the user of a user device to coordinate secondary purchases related to an event based primary purchase, essentially combining them into a single relationship within the digital wallet application executing on the user’s own device.  Thus the purchases can be related by the user autonomously, without collaboration or cooperation between the primary purchase merchant and the secondary purchase merchant, and without the need for an additional third party agent (such as an event planning or travel agent).  Thus the user can create an event package autonomously in their own digital wallet, rendering it possible to perform additional activities with regard to all purchases related to the event together without the burden of following up each purchase separately, despite that each purchase is with a different merchant and without need for merchant collaboration or cooperation.  Arguably the digital wallet executing on the user device in combination with the event servicing device and in communication with primary and secondary merchants, can be seen as representing a particular machine that is integral to the claim due to its specific arrangement of devices with particular applications and MPEP 2106.05.
The additional elements and their related functional interactions recited above are further sufficient to amount to significantly more than the judicial exception because they solve a technical problem with a technical solution.  The level of function recited above would previously have been achieved using a human agent to coordinate the event package for the user.  This capability had been lost in the technological environment wherein the user arranges their own event package digitally, requiring the user to coordinate each item in the event package themselves in the event additional actions are required with regard to all transactions (such as cancellation).  The above recited claim limitations resolve this problem by enabling the same level of function autonomously that would previously have only been possible by way of a hired agent, and by way of a series of functions different than those that would have been performed by said human agent, because the user can now perform them autonomously on their own device. 
Pertaining to rejection under 35 USC § 103 in the previous office action
Applicant’s arguments, see remarks filed June 25, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Kurnit et al.  (Paper No. 20201009; Patent No. US 10,521,851 B2) in view of Nguyen et al. (Paper No. 20201009; Patent No. US 8,275,672 B1) and further in view of KETCHEL, III et al. (Paper No. 20210315; Pub. No. US 2016/0253731 A1), have been fully considered and 

The most relevant non-patent literature article found during a search of non-patent databases is, “MAXING CREDIT CARD BENEFITS USING LOCATION BASED DATA,” by Quintos, and cited as item U in the accompanying form PTO-892.  This reference discloses a digital wallet that uses the user device’s location to determine the user’s payment account that offers the “greatest rewards benefit” at that location.  It does not disclose, anticipate or fairly and reasonably render obvious the previously noted limitations, or any other substantive nongeneric limitation in the present claims, alone or in combination.

In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the claimed features.  It should be noted that this conclusion is based on the presence of all claim limitations as they operate in conjunction rather than solely on any one feature or isolated group of features.  The most relevant applicable and nonduplicative prior art having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art and all applicable rules and statutes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        July 3, 2021